Citation Nr: 1706740	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  10-42 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for multilevel L5 degenerative joint disease, discogenic disease from L3-S1, lumbar myositis, lumbar strain, and lumbar spondylosis.

2.  Entitlement to a rating in excess of 10 percent for left leg venous insufficiency.

3.  Entitlement to an initial rating for right upper extremity cervical spine radiculopathy associated with the lumbar disability in excess of 20 percent prior to December 23, 2014 and in excess of 40 percent beginning on this date.

4.  Entitlement to an initial rating for left upper extremity cervical spine radiculopathy associated with the lumbar disability in excess of 30 percent.

5.  Entitlement to an initial rating for left lower extremity radiculopathy associated with the lumbar disability in excess of 20 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served in the Army National Guard, which included a period of active duty for training from January to May 1981, and active duty from January to October 2002 and from February 2003 to October 2004.  This appeal to the Board of Veterans' Appeals (Board) is from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In the October 2014 remand, the Board referred the issues of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disorder that was raised during the May 2013 hearing.  No action has been taken since then.  Although the Board still has no jurisdiction over this issue, it must be referred again to the RO for appropriate action.  38 C F R § 19.9(b) (2016).

The issues of higher ratings for the service-connected lumbar disability, radiculopathy of the bilateral upper extremities, and radiculopathy of the left lower extremity are addressed in the Remand portion of the decision below.


FINDING OF FACT

Throughout the appeal, the Veteran's left lower extremity venous insufficiency was manifested by aching and fatigue of the leg after prolonged standing or walking, and symptoms relieved by elevation or compression hosiery; at no time did his symptoms approximate persistent edema, stasis pigmentation, eczema, or ulceration.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for left lower extremity venous insufficiency have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).

The Veteran's left lower extremity venous insufficiency is currently rated as 10 percent disabling under Diagnostic Code 7120.  This rating contemplates intermittent edema of the extremity or aching and fatigue in the leg after walking, with symptoms relieved by elevation of extremity or compression hosiery.  38 C.F.R. § 4.104.

Diagnostic Code 7120 provides that a 20 percent rating is warranted with findings of persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is applicable with findings of persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is applicable with findings of persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  The maximum rating of 100 percent is applicable with findings of massive board-like edema with constant pain at rest.  Id. 

VA examinations in July 2009 and December 2014 do not contain findings consistent with the criteria for a higher rating.  Subjectively, the Veteran complained of having left leg pain, numbness, swelling, limitation of motion, and hyperpigmentation of the left lower extremity during the July 2009 examination.  He gave positive responses to having persistent edema and skin discoloration, constant pain, and symptoms of aching and heaviness after prolonged walking or standing.  He indicated that his symptoms were relieved by elevation or compression hosiery.  On examination, there was no evidence of edema, stasis pigmentation or eczema, ulceration, or palpable varicose veins.  

The December 2014 VA examination revealed similar complaints and findings.  In particular, he had symptoms of aching and fatigue after prolonged standing or waking, relief of symptoms by compression hosiery, and persistent stasis pigmentation. Although persistent stasis pigmentation was not found on the previous examination, this symptom alone is not sufficient to meet or approximate the criteria for a higher rating.  A key element to establish a higher rating is persistent edema.  Neither examination contains objective evidence of persistent edema.  Furthermore, a vast majority of VA treatment records that contain examinations of the extremities have consistently shown edema was not present.  Only in rare instances was edema noted in the left lower extremity.  Given the absence of persistent edema, or stasis pigmentation or eczema, and that his symptoms are relieved by hosiery or elevation, a 20 or 40 percent rating is not even approximated.  It is also noteworthy that there is no evidence of persistent ulceration, which is contemplated in criteria for a 60 percent rating.  

The Board has taken into consideration the Veteran's testimony that his leg is always swollen and that he could not walk as a result of this.  While he is competent to make such a statement, it is less probative in light of objective evidence that found edema only in rare instances.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (finding that in weighing the credibility, VA may consider consistency with other evidence of record).  As noted, there is no objective evidence of persistent swelling in the treatment records.  Consequently, his testimony is outweighed by probative, objective medical evidence of record.  

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected left leg venous insufficiency, the evidence shows no distinct periods of time during the appeal period, when the Veteran's service-connected left leg venous insufficiency varied to such an extent that a rating greater or less than 10 percent would be warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2016).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2016). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected left leg venous insufficiency was evaluated as a disease or injury of the cardiovascular system pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7120, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  Throughout the appeal, the Veteran's left lower extremity venous insufficiency was manifested by aching and fatigue of the leg after prolonged standing or walking, and symptoms relieved by elevation or compression hosiery; at no time did his symptoms approximate persistent edema, stasis pigmentation, eczema, or ulceration.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a 10 percent disability rating.  Evaluations in excess of 10 percent are provided for certain manifestations of left leg venous insufficiency, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for a 10 percent rating reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.104, Diagnostic Code 7120; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for left leg venous insufficiency, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

A rating in excess of 10 percent for venous insufficiency of the left lower extremity is denied.

REMAND

The Veteran was afforded VA orthopedic and peripheral nerves examinations in December 2014 in response to the Board's remand and the Veteran's assertion that his disabilities had worsened; however, a new orthopedic examination is necessary to fully comply with VA regulations.  38 C.F.R. § 4.59 (2016).  Specifically, VA examinations for orthopedic disabilities must include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing, which the December 2014 examination did not include.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Furthermore, bilateral upper extremity radiculopathy and left lower extremity radiculopathy are associated with the lumbar disability, the examination may result in findings that also affect the ratings for his radiculopathy.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded a VA examination to determine the severity of his service-connected lumbar spine disability, including bilateral upper extremity and left lower extremity radiculopathy.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings necessary to rate this disorder must be reported in detail.

The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the spine, and determine the active range of motion of the Veteran's lumbar spine, in degrees, by use of a goniometer noting by comparison the normal range of motion of the lumbar spine.  This information must be derived from testing for pain on both active and passive motion, in weight-bearing and non-weight bearing.  The examination report must confirm that all such testing has been made and reflect those testing results.  If any of this testing cannot be performed the examiner must note this in the report and include an explanation as to why.

The examiner must also perform active and passive repetitive range of motion testing.  If pain on motion of the lumbar spine is shown, the examiner must state at what degree the pain begins.  The examiner must also state whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected lumbar spine disability expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Additionally, an opinion must be stated as to whether any pain found in the spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups. 

A thorough neurologic examination of the Veteran's lumbar spine must be performed.  The examiner must specifically state the degree of impairment present in the bilateral upper extremity and left lower extremity radiculopathy, which must be expressed as complete or incomplete paralysis of any nerve. The specific nerves involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe; with the provision that wholly sensory involvement should be characterized as mild, or at most, moderate.  The examiner must also state whether the Veteran has intervertebral disc syndrome; if so, the examiner must state whether the Veteran experiences incapacitating episodes requiring bed rest by a physician, and the frequency and total duration of such episodes over the course of the previous 12 months.

2.  The RO must notify the Veteran that it is his responsibility to report for the examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

3.  The examination report must be reviewed to ensure it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must readjudicate the Veteran's claims on appeal, in light of all the evidence of record. If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


